Title: To James Madison from Tobias Lear, 30 October 1801
From: Lear, Tobias
To: Madison, James


					
						No. 14
						Sir
						Cape François October 30th: 1801.
					
					On the 28th. instant I had the honor of writing to you a few lines in haste, respecting the state of affairs here.  That letter was sent 

by the Brig Eliza Coats, Capt Hodges bound to Newbury Port, and left open, under a Cover to Dudley A. Tyng Esqr Collector at that place, 

that he might use its contents for the information of the mercantile part of the community in that quarter, and then to forward it to you.  I 

had only one moment to write, which was the reason of my taking the liberty of sending the letter addressed to you unsealed.
					At present I can say little more than that General Moÿse, the Commandant of this part of the Island has arrived in the City, and has 

given me the strongest assurances that the business is finished, and that order & tranquility are restored.  The particulars I shall collect as 

soon as possible, from the best sources, and forward them to you.  The plot was extensive and murderous.  On the night of the 22d. inst. (as 

I mentioned in my last) the City was alarmed by the firing of several Muskets.  In the morning it was found that a plot had been laid, not only 

here, but in the Country N. W. of the Cape to raise an insurrection against the Government, and to exterminate the Whites.  Genl. Christophe 

(who Commands in the City and the arrondisment) had some intimation of it and took such wise and General like measures as to frustrate 

the plan here, and prevent their signals being communicated to the Country.  The scheme thus broken, we were tolerably quiet until the 

morning of the 24th., when an alarm was spread in a most frightful manner through the City, that the Country was in Arms and coming in 

upon us.  The General was beat, and the Militia assembled.  General Christophe went out with the troops, and by quick marches got soon 

among the Insurgents (in a circuit of from ten to twenty miles) and then displayed such bravery and Generalship, that he soon bore down all 

opposition.  Great numbers of their leaders were killed & taken; but not before they had unhappily massacred a great number of white 

families who had gone upon their estates in perfect security.  The Governor was, at the commencement of the business in the Western part of 

the Island, and General Moÿse Commander in Chief of this part of the Island, was at the distance of 40 or 50 miles from hence.  The moment 

the information reached them, they hastened from their different positions and soon made their appearance in the quarter of the Insurgents.  

They met with little opposition, and in a short time dispersed the rioters, killing many of their leaders on the spot and taking others.  And at 

present the business is quelled.
					The Governor is at present in the quarter where the Insurrection raged (about 20 miles from hence) and General Moÿse has 

returned to the City.  From him I have just received the fullest assurances that everything is tranquilized; and that the people have returned 

to their occupations.  He pledges himself that order is reestablished.
					This has given a terrible shock to all business here, and it will be some time before it will recover and resume its activity.  Terror 

and dismay was spread everywhere to a degree exceeding belief.  I was with General Christophe when the alarm began on the morning of the 

24th. and his manner and conduct, at that time gave me an assurance which I hope has been useful to my fellow Citizens here, as well as to 

the other Inhabitants.  I have used every endeavour to give them confidence, and to prevent that confusion which must have followed, and 

have been perhaps fatal, had they endeavoured to fly on ship board in the critical moment.  My attention to others has prevented me from 

thinking of myself; but I certainly would not, for a small consideration, go through the scene which has been here for some days past.
					In a few days I hope to get the particulars of this business from the best sources, when I shall have the honor to transmit the same.  

I have other matters to mention, respecting my situation here; but they are not so immediately important.  I shall therefore postpone them to 

another opportunity.  With sentiments of the purest attachment and respect, I have the honor to be Sir, your most obedient Servant
					
						Tobias Lear
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
